Title: Conversation with George Beckwith, [15 July 1790]
From: Hamilton, Alexander,Beckwith, George
To: 


[New York, July 15, 1790]
Secret

… supposed 7. There is one thing more which I wish to mention to You; I do it altogether as from one gentleman to an other, and I trust it will be so considered. I have decided on doing it at this time from the possibility of my not having it in my power to come to such an explanation hereafter.
If it shall be judged proper to proceed in this business by the sending or appointing a proper person to come to this country to negotiate on the spot, whoever shall then be Our Secretary of State, will be the person in whose department such negotiation must originate, and he will be the channel of communication with the President; in the turn of such affairs the most minute circumstances, mere trifles, give a favorable bias or otherwise to the whole. The President’s mind I can declare to be perfectly dispassionate on this subject. Mr. Jefferson our present Secretary of State is I am persuaded a gentleman of honor, and zealously desirous of promoting those objects, which the nature of his duty calls for, and the interests of his country may require, but from some opinions which he has given respecting Your government, and possible predilections elsewhere, there may be difficulties which may possibly frustrate the whole, and which might be readily explained away. I shall certainly know the progress of the negotiation from the president from day to day, but what I come to the present explanation for is this, that in any case any such difficulties should occur, I should wish to know them, in order that I may be sure they are clearly understood, and candidly examined, if none takes place the business will of course go on in the regular official channel.

“I cannot form any opinion upon the manner, in which our administration may proceed in the business You mention, I shall make the proper use You may depend on it of what You have said, nor shall it ever be brought by me in a way to convey an impression different from the causes which occasioned it.”


I am persuaded it will not, it is not necessary for me to say, that in this I am steadily following up, what I have long considered to be the essential interest of this country; on this point I have already so fully explained my ideas, that a repetition is needless.
